Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.  Claims 1, 6, 19 are amended; claims 9-10, 13-15, 17-18 are withdrawn from consideration as being drawn to non-elected invention; and claims 11-12 are cancelled.  Accordingly, claims 1-10 and 13-21 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-8, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Minaki et al (US 2009/0264578 A1).
Regarding claim 1, Minaki et al disclose aqueous dispersion slurry coating material including an aqueous medium and contained therein resin particles (A) comprising a first resin “a” and resin particles B comprising a second resin “b” (abstract).  See example 3 (Table 2), wherein the composition comprises 100 parts by weight of resin particle dispersion AL-7 (i.e. reads on second latex particles in present claim 1), 
Minaki et al fail to disclose a composition comprising the first latex particles with the presently claimed volume average particle size.
 However, Minaki et al in the general disclosure teach that volume average particle diameter of resin particles B is preferably 0.3 microns (i.e. equivalent to 300 microns) or more and 5 microns or less (paragraph 0172). Therefore, in light of the teachings in general disclosure of Minaki et al, it would have been obvious to one skilled in art prior to the filing of present application, to use resin particles B having a volume average particle size in overlapping range of 300 nm to 1000 nm, absent evidence of unexpected results.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim
Regarding claim 2, the weight ratio of resin particles A to resin particles B is preferably 0.01 or higher and 1 or less (paragraph 0099).
Regarding claim 3, see production example 7 (i.e. AL-7 in Table 1) wherein the polymer consists of glycidyl methacrylate in amounts of 30% by weight based on the total amount of monomers (i.e. reads on the amount of structural units derived from ethylenically unsaturated epoxy functional monomers in the second latex particles in present claim 3).
Regarding claim 4, examples of resin “b” are the same as those described with reference to resin “a” and preferably includes vinyl resins (paragraph 0067).  Examples of vinyl resins include homopolymers of vinyl monomer and copolymer of two or more vinyl monomers (paragraph 0029).  Examples include aliphatic vinyl hydrocarbons such as alkenes, alkadienes (paragraph 0031), aromatic vinyl hydrocarbons (paragraph 0033), carboxyl group-containing vinyl monomers such as itaconic acid (paragraph 0034), sulfone group-containing monomers (paragraph 0035), phosphorus group-containing monomers (paragraph 0036), nitrogen-containing vinyl monomers such as (meth)acrylonitrile and (meth)acrylamide (paragraph 0039), halogen containing vinyl monomers such as vinyl chloride (paragraph 0041), vinyl esters such as vinyl acetate, alkyl (meth)acrylates (paragraph 0042).
Regarding claim 5, in case where the vinyl resin is a copolymer, the ratio of hydrophobic monomers is preferably 30% or higher.  The hydrophilic monomer refers to a monomer having a hydrophilic groups such as carboxyl group, sulfone group, a phosphoric group and a salt thereof (paragraph 0046).  Therefore, in light of the teachings in general disclosure, it would have been obvious to one skilled in art prior to the filing of present application to either prepare a homopolymer containing only hydrophobic monomer (i.e. reads on up to 5% of functional monomer which includes zero) or in overlapping amounts of up to 5%, absent evidence to the contrary.
Regarding claim 6, resin particles AL-7 (see Table 1) consist of styrene (i.e. reads on vinyl aromatic compound), methyl methacrylate, butyl acrylate (i.e. both read on alkyl (meth)acrylate in present claim 6) and glycidyl methacrylate (i.e. reads on epoxy functional monomer in present claim 6).  It is noted that other functional monomers are optional and therefore not required.
Regarding claim 7, resin particles AL-7 (see Table 1) consist of styrene, methyl methacrylate, butyl acrylate (i.e. all three read on non-functional monomer in second latex particle in present claim 7).
Regarding claim 8, resin particles in example AL-7 (see Table 1) has a volume average particle diameter of 0.05 microns (i.e. equivalent to 50 nm and reads on the volume average particle size of the second latex particle in present claim 8).  The volume average particle diameter of resin particles B is preferably 0.3 microns (i.e. equivalent to 300 microns) or more and 5 microns or less (paragraph 0172) which overlaps with the volume average particle size of first latex particle in present claim 8.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.
Regarding claim 16, resin particles AL-7 (see Table 1) consist of styrene, methyl methacrylate, butyl acrylate (i.e. all three read on non-functional monomer in second latex particle in present claim 16).
Regarding claims 19-21, see 4a, 4b, 4c and 4e above.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraph 4, of office action mailed 7/23/2020, are withdrawn in view of the new grounds of rejection set forth in this office action.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764